Citation Nr: 9909980	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945, from June 1948 to July 1952, and from August 
1952 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1993.  A hearing was held in October 1996 in 
Washington, D.C., before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1998).  The case was previously remanded in December 1996. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  A stressor has not been otherwise confirmed.

3.  Post-traumatic stress disorder due to service has not 
been shown.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  In 
this regard, the veteran's lay evidence of an inservice 
stressor, and medical diagnosis of PTSD, based on an 
inservice stressor, constitute a well-grounded claim.  Cohen 
v. Brown, 10 Vet.App. 128 (1997).  The relevant facts have 
been properly developed, and, accordingly, the statutory 
obligation of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim has been 
satisfied.  Id.  Although the matter was not referred to the 
United States Army and Joint Services Environmental Support 
Group (ESG) (currently, the U. S. Armed Services Center for 
Research of Unit Records (USACRUR)), as directed in the 
remand, the referral for stressor verification was to be 
undertaken if additional evidence was received.  The ESG had 
been previously requested to verify the veteran's stressors, 
in October 1993, but was unable to provide confirmation, 
based on the information provided.  However, no further 
information of the type required was provided in the course 
of the remand development; the National Personnel Records 
Center (NPRC) did not have any personnel records pertaining 
to the veteran, nor did the veteran provide any pertinent 
information which was not previously of record.  

The veteran contends that during World War II, in Naples, 
Italy, he was attached to the 803rd MP Battalion, as a 
military policeman (MP) for four months.  During this time 
period, in early 1945, he was assigned to guard a serviceman 
who was court-martialed, convicted and hung for a crime that 
the veteran became convinced he did not commit.  He states 
that two of the other guards "cracked up" after the 
incident.  On the VA examination in October 1993, the veteran 
stated that he himself had been hospitalized for 87 days due 
to "nerves" and jaundice after the incident.  He felt that 
his nerves had been going to pieces since then.  He testified 
that later that year, he joined an Engineering Regiment, so 
that he could come home.  

There are no service medical records for the veteran's World 
War II period of service.  Where service medical records are 
unavailable, the Board has a heightened obligation to explain 
its findings and conclusions and to consider the benefit-of-
the-doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  
The report of separation, WD AGO Form 53-55, documents that 
the veteran served in the European Theater of Operations from 
April 1943 to November 1945.  His military occupational 
specialty was heavy truck driver.  He was not issued any 
awards or decorations indicative of combat exposure.  

At his hearing before the undersigned, the veteran testified 
that, in about March 1945, he was guarding two American 
prisoners, who tried to escape, and he shot them, which upset 
him as well.  The veteran also testified that he was awarded 
a Purple Heart while in Korea, but that neither he nor the VA 
has any record of such.  The veteran has not provided any 
details regarding the wound he would have sustained to 
warrant a Purple Heart.

The separation record for his second period of service 
documents Korean service from September 1951 to June 1952.  
However, the only medal he was awarded was the Korean Service 
Medal, and in the category entitled "wounds received as a 
result of action with enemy forces," "none" was reported.  
The separation examination, dated in July 1952, is also 
devoid of any mention of wounds received.  Likewise, the 
separation examination dated in December 1953, at the time of 
his discharge from his third period of service, this time for 
unsuitability, no mention of a history of any wounds received 
was noted.  There are no other service department records 
available.  

VA examinations in October 1979 and October 1984 did not 
contain any psychiatric complaints or abnormal findings, or 
history of a wound received in action.  

In August1993, the veteran filed his claim for service 
connection for PTSD.  In October 1993, a VA psychiatric 
examination was conducted.  The veteran reported that he had 
been an MP for four months in Naples, Italy, during World War 
II.  He was a guard to an AWOL serviceman who had been 
charged with rape and murder.  In speaking with this 
individual, the veteran became convinced of his innocence; 
nevertheless, the serviceman was convicted, and the veteran 
watched him hang.  He stated that following that incident, he 
was hospitalized for "nerves" and yellow jaundice for 87 
days.  He stated that he had long-standing nervous problems 
ever since the hanging.  He had nightmares about it nearly 
every night, and avoided war movies.  The diagnosis was PTSD.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  For PTSD, it is further provided that:

Service connection for post-traumatic stress 
disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence that 
the claimed inservice stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed inservice stressor. If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed inservice stressor.  

38 C.F.R. § 3.304(f) (1998).  

Although the veteran has been diagnosed with PTSD, an 
essential component of the diagnosis of PTSD is the presence 
of a stressor of sufficient magnitude as to have caused the 
symptoms.  See 38 C.F.R. § 3.304(f) (1998).  However, the 
Court has specifically allocated the medical and adjudicatory 
functions in determinations of PTSD, holding that the 
sufficiency of a stressor, as well as the diagnosis of PTSD, 
are medical determinations, while the existence of a stressor 
is a matter for adjudication.  West v. Brown, 7 Vet.App. 70 
(1994); Zarycki v. Brown, 6 Vet.App. 91 (1993); 38 C.F.R. § 
3.304(f) (1998).  In this case, the veteran has a diagnosis 
of PTSD, based on the stressor described above.  

Nevertheless, in determining the existence of the stressor, 
there are different standards of proof applied to establish 
the presence of a stressor, depending upon whether the 
veteran "engaged in combat with the enemy."  Zarycki v. 
Brown, 6 Vet.App. 91 (1993).  The service department 
information does not establish that the veteran "engaged in 
combat with the enemy."  As noted above, there is no record 
that he was awarded any medals or citations indicative of 
combat.  Although he states that he was awarded the Purple 
Heart in Korea, neither the separation record nor the veteran 
has documentation of any such award.  The service department 
was unable to confirm that the veteran was awarded the Purple 
Heart, and the separation document specifically noted that 
the veteran had not received any wounds in action; likewise, 
the separation examination did not report any wounds.  
Moreover, the stressor which forms the basis for the 
diagnosis of PTSD took place during World War II, not the 
Korean Conflict, and, as described by the veteran, was not 
combat related.  

Accordingly, the stressor at issue is a non-combat stressor; 
in such circumstances, a veteran's lay testimony is 
insufficient to establish the occurrence of the stressor, and 
must be corroborated by "credible supporting evidence."  
Gaines v. West, 11 Vet.App. 353 (1998); Cohen v. Brown, 10 
Vet.App. 128 (1997), West v. Brown, 7 Vet.App. 70 (1994); 
38 C.F.R. § 3.304(f) (1998).  The veteran has not provided 
any such evidence.  He submitted the names of five 
individuals he stated were exposed to the same stressor, but 
provided no additional information, such as statements from 
any of the individuals.  Although he was able to recall these 
five names, he could not recall the name of the serviceman 
who was executed.  Further, what little contemporaneous 
evidence there is does not support the veteran's claim; the 
separation document does not show that he was a military 
policeman.  Although this certainly does not establish that 
he was never an MP, the fact remains that there is no 
corroborating evidence whatsoever for this incident that 
reportedly occurred over 50 years ago.  

We also note that, at his hearing, the veteran mentioned 
another stressful event, claiming that he was disturbed by 
having to shoot two escaping prisoners.  However, in addition 
to the absence of any corroboration, there is no diagnosis of 
PTSD based on that stressor.  He also claims to have been 
awarded the Purple Heart while in Korea, but there is no 
independent verification, and the veteran has not described 
the incident in which he was purportedly wounded.  
 
Thus, since the evidence does not show that the veteran 
engaged in combat with the enemy, and the presence of a 
stressor related to an inservice experience has not been 
corroborated, the preponderance of the evidence is against 
the claim, and the claim must fail.  Moreover, there is not 
an approximate balance of positive and negative evidence; 
consequently, 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Service connection for PTSD is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

